ORDER

PER CURIAM:
Appellant James D. Baldwin appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evi-dentiary hearing. After a thorough review *398of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. A formal, published opinion would have no jurisprudential value; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).